Stewart Capital Mutual Funds Exhibit 12(b) to Form N-CSR CERTIFICATIONS PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Malcolm E. Polley, Principal Executive Officer of Stewart Capital Mutual Funds, certify to the best of my knowledge that: 1. The N-CSR of the registrant for the period ended June 30, 2014 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ Malcolm E. Polley Malcolm E. Polley Principal Executive Officer Date: August 26, 2014 I, Timothy P. McKee, Principal Financial Officer of Stewart Capital Mutual Funds., certify to the best of my knowledge that: 1. The N-CSR of the registrant for the period ended June 30, 2014 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ Timothy P. McKee Timothy P. McKee Principal Financial Officer Date: August 26, 2014 These statements accompany this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. 1350, and is not being filed as part of Form N-CSR or as a separate disclosure document. A signed original of this written statement required by Section 906 has been provided to Stewart Capital Mutual Funds and will be retained by Stewart Capital Mutual Funds and furnished to the Securities and Exchange Commission or its staff upon request.
